DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive. As to the limitations of previous claim 4, now incorporated into claim 1, applicant argues Hong is silent as to any attaching a texture image of a mapping data to a surface of a 3D shape of a 3D shape data to generate a 3D model of an object, and generating a viewpoint image that is a 2D image of the generated 3D model viewed from a same viewpoint as a viewpoint position from the 3D shape data and the mapping data. Examiner notes that this limitation is now taught with a combination of Baker, which discusses attaching a texture image to a 3D surface and Hong, which discusses generating a viewpoint image that is a 2D image of the generated 3D model viewed from a same viewpoint as a viewpoint position from the 3D shape data and the mapping data, as noted in the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. Patent 10,430,994) in view of Furuta (U.S. Publication 2010/0290712) and further in view of Hong (U.S. Patent 7,463,269).

As to claim 1, Baker discloses an image processing apparatus comprising:
a generation unit configured to generate 3D shape data representing a 3D shape of an object (col. 14, lines 11-38; col. 16, line 27-col. 17, line 27; 3D shape data is estimated/generated from image data), mapping data that is two-dimensionally mapped texture information of the object (col. 13, lines 27-32; col. 16, line 63-col. 17, line 27; col. 25, lines 10-16; col. 31, lines 13-28; data to map texture onto the object is generated), and area image data of a specific area of the object captured in one or more captured images obtained by capturing the object from one or more viewpoint positions (fig. 3; col. 4, lines 50-60; col. 14, line 64-col. 15, line 15; col. 18, line 48-col. 19, line 9; col. 20, lines 25-45; a number of cameras from different viewpoints, possibly including up to 360 degrees around the object, are used to determine image data of a surface of a particular object),

wherein the generation unit and the viewpoint image generation unit are each implemented via at least one processor (col. 15, lines 16-32; col. 17, line 59-col. 18, line 30).
Baker does not explicitly disclose, but Furuta does disclose the area image data being image data in a format different from the mapping data (p. 1, sections 0007-0008; texture information is encoded in a particular compressed format, while other area image information in the 3D model is encoded in a second compressed format). The motivation for this is to improve image quality while raising the compression rate of whole image data. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Baker to have the area image data being image data in a format different from the mapping data in order to improve image quality while raising the compression rate of whole image data as taught by Furuta.
Baker does not disclose, but Hong does disclose generating a viewpoint image that is a 2D image of the generated 3D model viewed from a same viewpoint as a viewpoint position from the 3D shape data and the mapping data (col. 1, lines 38-53; col. 4, lines 10-24; the view-independent texture map represents a synthesized view of each viewpoint in the image, with different lighting intensity and other characteristics 

As to claim 4, Baker does not disclose, but Hong does disclose a control unit configured to control the generation of the area image data on a basis of a difference between the viewpoint image and the captured image (col. 4, lines 24-43; difference area image data based on the difference between the synthesized texture image and the actual captured camera image is generated for each viewpoint), wherein the control unit is implemented via at least one processor (col. 3, lines 57-64). Motivation for the combination is found in the rejection to claim 1.

As to claim 5, Hong discloses an encoding unit configured to encode the difference (col. 4, lines 33-43; col. 6, lines 25-31), wherein the encoding unit is implemented via at least one processor (col. 3, lines 57-64).

As to claim 6, Baker discloses wherein the generation unit is further configured to generate a viewpoint synthesis image obtained by synthesizing a plurality of the 

As to claim 7, Baker discloses wherein the viewpoint synthesis image is an image having higher resolution than the captured images (col. 13, lines 22-32; the image produced can have resolution of a higher-resolution camera, which is higher resolution than at least some of the captured images).

As to claim 8, Baker does not disclose, but Hong does disclose a transmission unit (fig. 1, elements 80 and 84; col. 6, lines 33-49; an output unit transmits encoded data to another apparatus) configured to transmit the 3D shape data, the mapping data, and the area image data to an external information processing apparatus (col. 6, lines 33-49; the 3D model can read on shape data, the texture map can read on mapping data, and the difference image can read on area image data), wherein the external information processing apparatus generates a viewing viewpoint synthesis image of a 3D model of the object viewed from a predetermined viewing position on a basis of the 3D shape data, the mapping data, and the area image data (col. 6, line 61-col. 7, line 15; col. 10, line 13-col. 11, line 17; col. 12, lines 23-31; based on a set viewing position and direction, an image is synthesized based on vertices of 3D shapes, texture mapping 

As to claim 9, Hong discloses an encoding unit configured to encode the 3D shape data, the mapping data, and the area image data (col. 6, lines 26-49; the processing apparatus sends 3D shape/model data, texture/mapping data, and area image/difference image data to the output data interface to be transmitted; in order to transmit the data, it must be encoded in some format, meaning the processing apparatus acts as an encoding unit), wherein the encoding unit is implemented via at least one processor (col. 3, lines 57-64). Motivation for the combination of references is found in the rejection to claim 1.

	As to claim 10, see the rejection to claim 1. 

As to claim 21, see the rejection to claim 1. Further, Baker discloses non-transitory computer-readable medium having embodied thereon a program, which when . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Furuta and Hong and further in view of Festa (U.S. Publication 2019/0253695).

As to claim 2, Baker does not disclose, but Festa does disclose wherein the mapping data includes data by one of UV mapping, cube mapping, parallel projection mapping, or cylindrical coordinate projection mapping (p. 7, section 0078; the 3D modeling system generates a UV map to assign portions of the texture model to the 3D model). The motivation for this is to describe a relationship between the 3D model and the texture model. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Baker, Furuta, and Hong to use UV mapping in order to describe a relationship between the 3D model and the texture model as taught by Festa.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Furuta and Hong and further in view of Besley (U.S. Publication 2019/0174122).

As to claim 3, Baker does not disclose, but Besley does disclose wherein the generation unit is further configured to detect the specific area by recognition processing, and generate the area image data of the detected specific area (p. 12, sections 0128-0132; pixel image data is generated for a viewpoint, based on a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612